Order filed, September 16, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00582-CV
                                 ____________

                         SHAGUFTA KHAN, Appellant

                                            V.

        SALIM VALLAN AND AGAHA JUICE AND CAFE, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 10-DCV-185357


                                     ORDER

      The reporter’s record in this case was due August 16, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sherri Johnson, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM